DISSENTING OPINION OP
PERRY, J.
I respectfully dissent.
The language of our statute (Section 2016, Civil Laws) is clear and unambiguous. “No such transfer shall be valid, except between the parties thereto, until such new certificate shall have been obtained, or the transfer shall have been recorded on the books of the corporation.” In the case at bar no new certificate has been obtained nor has the transfer been recorded on the books of the corporation. In accordance with the plain provision of the statute, then, the attempted transfer is invalid except as between the parties. The argument that the statute permits examination of the books only by stockholders and creditors of the corporation and that therefore the requirement as to registry of transfers must be presumed to have been intended for the benefit of such stockholders and creditors only, seems to me to be insufficient to justify a practical enlargement of the expressed exception by holding such transfers valid as against all other than the stockholders and creditors of the corporation and the corporation itself.
The decision in Castle & Cooke v. Smith, 7 Haw. 579, is not an adjudication to the contrary. The question presented in the case at bar was not raised or passed upon in that case. The decision was based upon other grounds.
Is the present controversy between the parties to the transfer and therefore within the exception named in the statute? I tbinlr not. The estate is insolvent, and the first duty of the administrator is to convert all the available property of the deceased into cash and to divide the proceeds pro rata among *447the creditors. Tbe beirs and distributees will receive nothing. Tbe administrator in this submission is acting for tbe benefit of tbe creditors, and by tbe terms of tbe submission be is permitted to raise, and has raised tbe question, as to tbe validity of tbe transfer of tbe stock as between tbe creditors and tbe pledgee. (Whether-, if Winter were abve, a creditor who' bad not attached or levied on tbe stock could raise tbe same issue or be permitted to be beard thereon, is a question which does not arise in this case and upon which no opinion need be expressed.) If tbe transfer is valid, the title to tbe stock is in tbe pledgee and tbe administrator is powerless to reabze on it for tbe creditors; on tbe other band, if it is invalid, tbe title is in tbe administrator and be may proceed to divide tbe px*oceeds of tbe stock among tbe creditors. Tbe latter are directly concerned in tbe result. Under tbe circumstances of this case, I regard tbe issue as being between tbe creditors and tbe pledgee and not as being between tbe parties to tbe transfer.
In my opinion, tbe answer to question No. 1 should be that tbe transfer of tbe stock is invalid and that tbe legal title thereto stands in tbe administrator, and question No. 2 should be answered in tbe affirmative and No. 3 in tbe negative.